                                 Case 5:18-cv-01756-GW-SP Document 35 Filed 01/22/19 Page 1 of 6 Page ID #:309




                                   1   S. CHRISTOPHER YOO (CA Bar No. 169442)
                                       cyoo@AlvaradoSmith.com
                                   2   JACOB M. CLARK (CA Bar No. 266630)
                                       jclark@AlvaradoSmith.com
                                   3   ALVARADOSMITH
                                       A Professional Corporation
                                   4   1 MacArthur Place, Suite 200
                                       Santa Ana, California 92707
                                   5   Tel: (714) 852-6800
                                       Fax: (714) 852-6899
                                   6
                                       Attorneys for Defendants
                                   7   REAL VALUE PROPERTIES, LLC, REAL VALUE
                                       LOANS, LLC, ALAN LEVY, LEONARD LEVY,
                                   8   BRANDON TAITZ and JUSTIN DRUIAN
                                   9                                   UNITED STATES DISTRICT COURT
                                  10                              CENTRAL DISTRICT OF CALIFORNIA
                                  11

                                  12   JOSE F. ALFARO,                                  CASE NO.: 5:18-cv-01756-GW-SP
A P R OFESSIONAL C ORP ORATION
      A LVARADO S MITH




                                  13                      Plaintiff,                    JUDGE: Hon. George H. Wu
          S ANT A A NA




                                  14   v.                                               DEFENDANTS’ RESPONSE TO
                                                                                        THE COURT’S TENTATIVE
                                  15   REAL VALUE PROPERTIES, LLC;                      RULING ON THE MOTION TO
                                       REAL VALUE LOANS, LLC; ALAN                      DISMISS THE FIRST AMENDED
                                  16   LEVY; LEONARD LEVY; BRANDON                      COMPLAINT AND MOTION TO
                                       TAITZ; JUSTIN DRUIAN; and DOES 1                 STRIKE; DECLARATION OF
                                  17   to 20,                                           JACOB M. CLARK
                                  18                      Defendants.                   DATE: January 10, 2019
                                                                                        TIME: 8:30AM
                                  19                                                    CTRM: 9D, 9th Floor
                                  20                                                    ACTION FILED: August 21, 2018
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   ///
                                  27   ///
                                  28   ///

                                                                                    1
                                         DEFENDANTS’ RESPONSE TO THE COURT’S TENTATIVE RULING ON THE MOTION TO DISMISS
                                                      THE FIRST AMENDED COMPLAINT AND MOTION TO STRIKE
                                       4735432.2 -- N1728.2SB
                                 Case 5:18-cv-01756-GW-SP Document 35 Filed 01/22/19 Page 2 of 6 Page ID #:310




                                   1                        MEMORANDUM OF POINTS AND AUTHORITIES
                                   2            Defendants Real Value Properties, LLC (“RVP”), Real Value Loans, LLC
                                   3   (“RVL”), Alan Levy (“A. Levy”), Leonard Levy (“L. Levy”), Brandon Taitz (“Taitz”)
                                   4   and Jordan Druian (“Druian,” and collectively “Defendants”) respectfully submit this
                                   5   response to the Court’s tentative ruling on Defendants’ Motion to Dismiss the First
                                   6   Amended Complaint and Motion to Strike (“Motion”) of plaintiff Jose F. Alfaro
                                   7   (“Plaintiff”).
                                   8   I.       PLAINTIFF FAILED TO FILE ANY RESPONSE TO THE COURT’S
                                   9            TENTATIVE RULING AND, AS SUCH, THE LAWSUIT SHOULD BE
                                  10            DISMISSED IN ITS ENTIRETY
                                  11            On January 10, 2019, the Court provided Plaintiff the opportunity to file a
                                  12   response to the Court’s tentative ruling on the Motion by January 18, 2019. To date,
A P R OFESSIONAL C ORP ORATION
      A LVARADO S MITH




                                  13   Defendant has not received any response from Plaintiff in response to the Court’s
          S ANT A A NA




                                  14   tentative ruling. See Declaration of Jacob M. Clark, ¶ 2. As of the date of this
                                  15   pleading, the Court’s docket also reflects that no response has been filed by Plaintiff.
                                  16   See Court Docket.
                                  17            In the tentative ruling, the Court states its intent to dismiss the entire lawsuit
                                  18   without prejudice. While Defendants agree that the lawsuit should be dismissed in its
                                  19   entirety, Defendants contend that a significant portion of the lawsuit should be
                                  20   dismissed with prejudice.
                                  21            The arguments presented in the now pending Motion as to the first, second,
                                  22   third, fourth, fifth and tenth claims are the same arguments that were raised in
                                  23   Defendants’ original motion to dismiss that was granted by the Court. As detailed in
                                  24   the Motion, Plaintiff’s claim under 15 U.S.C. § 1635 for rescission fails because said
                                  25   statute does not apply to purchase money loans. Plaintiff’s claims under 15 U.S.C. §
                                  26   1601, et seq. (except for § 1639), 12 C.F.R. § 226, and 12 U.S.C. § 2601 are all barred
                                  27   by the one-year statute of limitations. Plaintiff’s claim under 12 U.S.C. § 2610 is
                                  28   barred because there is no private right of action under said statute.

                                                                                       2
                                            DEFENDANTS’ RESPONSE TO THE COURT’S TENTATIVE RULING ON THE MOTION TO DISMISS
                                                         THE FIRST AMENDED COMPLAINT AND MOTION TO STRIKE
                                       4735432.2 -- N1728.2SB
                                 Case 5:18-cv-01756-GW-SP Document 35 Filed 01/22/19 Page 3 of 6 Page ID #:311




                                   1            The only claim that is not barred by applicable statute of limitations is under 15
                                   2   U.S.C. § 1639, which has a three-year statute of limitations. However, for the reasons
                                   3   stated in the Motion, Plaintiff is unable maintain a declaratory relief action based upon
                                   4   the alleged violation of 15 U.S.C. § 1639. Accordingly, Defendants respectfully
                                   5   request the Court to dismiss with prejudice the first, second, third, fourth, fifth and
                                   6   tenth claims, with the exception of any claim under 15 U.S.C. 1639 being dismissed
                                   7   without prejudice.
                                   8            Plaintiffs’ sixth, seventh, eighth and ninth claims were improperly added to the
                                   9   First Amended Complaint without leave from the Court. However, for the reasons
                                  10   stated in the Motion, it is Defendants’ position that Plaintiff is unable to state a claim
                                  11   for alleged violations of the Racketeer Influenced Corruption Organizations Act, the
                                  12   Fair Debt Collections Practices Act, and California Business and Professions Code §
A P R OFESSIONAL C ORP ORATION
      A LVARADO S MITH




                                  13   17200. Accordingly, Defendants also respectfully request that sixth, seventh, eighth
          S ANT A A NA




                                  14   and ninth claims also be dismissed with prejudice.
                                  15   II.      CONCLUSION
                                  16            For the foregoing reasons, Defendants respectfully request the Court to dismiss
                                  17   Plaintiff’s First Amended Complaint in its entirety, with prejudice, as to RVL, A.
                                  18   Levy, L. Levy, Taitz and Druian. Further, RVP respectfully requests the Court to
                                  19   dismiss all claims asserted in the First Amended Complaint against RVP with
                                  20   prejudice, with the exception that any claim made pursuant to 15 U.S.C. § 1639 be
                                  21   dismissed without prejudice.
                                  22   DATED: January 22, 2019                    ALVARADOSMITH
                                                                                  A Professional Corporation
                                  23
                                                                                  By: /s/ Jacob M. Clark
                                  24                                                  S. CHRISTOPHER YOO
                                                                                      JACOB M. CLARK
                                  25                                                  Attorneys for Defendants
                                                                                      REAL VALUE PROPERTIES, LLC,
                                  26                                                  REAL VALUE LOANS, LLC, ALAN
                                                                                      LEVY, LEONARD LEVY, BRANDON
                                  27                                                  TAITZ and JUSTIN DRUIAN
                                  28

                                                                                     3
                                         DEFENDANTS’ RESPONSE TO THE COURT’S TENTATIVE RULING ON THE MOTION TO DISMISS
                                                      THE FIRST AMENDED COMPLAINT AND MOTION TO STRIKE
                                       4735432.2 -- N1728.2SB
                                 Case 5:18-cv-01756-GW-SP Document 35 Filed 01/22/19 Page 4 of 6 Page ID #:312




                                   1

                                   2                              DECLARATION OF JACOB M. CLARK
                                   3            I, JACOB M. CLARK, declare as follows:
                                   4            1.        I am an associate of the law firm of AlvaradoSmith, a Professional
                                   5   Corporation, attorneys of record herein for defendants Real Value Properties, LLC
                                   6   (“RVP”), Real Value Loans, LLC (“RVL”), Alan Levy (“A. Levy”), Leonard Levy
                                   7   (“L. Levy”), Brandon Taitz (“Taitz”) and Jordan Druian (“Druian,” and collectively
                                   8   “Defendants”) in the above-captioned action (“Action”). I have been duly admitted to
                                   9   practice law in the State of California and before this District. If called as a witness in
                                  10   this Action, I am competent to testify of my own personal knowledge, to the best of
                                  11   my recollection, as to the matters set forth in this Declaration.
                                  12            2.        To date, our office has not received any response by plaintiff Jose F.
A P R OFESSIONAL C ORP ORATION
      A LVARADO S MITH




                                  13   Alfaro to the tentative ruling on Defendants’ Motion to Dismiss the First Amended
          S ANT A A NA




                                  14   Complaint and Motion to Strike.
                                  15            I declare under penalty of perjury under the laws of the State of California and
                                  16   the United States of America that the foregoing is true and correct, and that this
                                  17   declaration is executed on January 22, 2018, at Santa Ana, California.
                                  18

                                  19
                                                                                             /s/ Jacob M. Clark
                                  20                                                        JACOB M. CLARK
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                                                                        4
                                         DEFENDANTS’ RESPONSE TO THE COURT’S TENTATIVE RULING ON THE MOTION TO DISMISS
                                                      THE FIRST AMENDED COMPLAINT AND MOTION TO STRIKE
                                       4735432.2 -- N1728.2SB
                          Case 5:18-cv-01756-GW-SP Document 35 Filed 01/22/19 Page 5 of 6 Page ID #:313




                                 1                                       PROOF OF SERVICE
                                                              STATE OF CALIFORNIA, COUNTY OF ORANGE
                                 2                            Jose F. Alfaro v. Real Value Properties, LLC, et al.
                                                                      Case No. 5:18-cv-01756-GW (SPx)
                                 3
                                            I am employed in the County of Orange, State of California. I am over the age of 18 years
                                 4   and not a party to the within action. My business address is AlvaradoSmith, 1 MacArthur Place,
                                     Suite 200, Santa Ana, CA 92707.
                                 5
                                               On January 22, 2019, I served the foregoing documents described as:
                                 6
                                              DEFENDANTS’ RESPONSE TO THE COURT’S TENTATIVE RULING ON THE
                                 7            MOTION TO DISMISS THE FIRST AMENDED COMPLAINT AND MOTION TO
                                              STRIKE; DECLARATION OF JACOB M. CLARK
                                 8            on the interested parties in this action.
                                 9           by placing the original and/or a true copy thereof enclosed in (a) sealed envelope(s),
                                              addressed as follows:
                                10
                                             SEE ATTACHED SERVICE LIST
                                11
                                            BY REGULAR MAIL: I deposited such envelope in the mail at 1 MacArthur Place, Santa
A P ROFESSIONAL C OR PORATION




                                12           Ana, California. The envelope was mailed with postage thereon fully prepaid.
     A LVARADO S MITH




                                13
         S ANT A A NA




                                             I am “readily familiar” with the firm’s practice of collection and processing correspondence
                                             for mailing. It is deposited with the U.S. Postal Service on that same day in the ordinary
                                14           course of business. I am aware that on motion of the party served, service is presumed invalid
                                             if postal cancellation date or postage meter date is more than one (1) day after date of deposit
                                15           for mailing in affidavit.
                                16           BY THE ACT OF FILING OR SERVICE, THAT THE DOCUMENT WAS
                                             PRODUCED ON PAPER PURCHASED AS RECYCLED
                                17
                                            BY ELECTRONIC SERVICE: Based on a court order or an agreement of the parties to
                                18           accept service by electronic transmission, I caused the documents to be sent to the persons at
                                             the electronic notification address listed in the Service List.
                                19
                                            BY OVERNIGHT MAIL: I deposited such documents at the GSO Overnight or Federal
                                20           Express Drop Box located at 1 MacArthur Place, Santa Ana, California 92707. The envelope
                                             was deposited with delivery fees thereon fully prepaid.
                                21
                                            BY PERSONAL SERVICE: I caused such envelope(s) to be delivered by hand to the above
                                22           addressee(s).
                                23           (Federal) I declare that I am employed in the office of a member of the Bar of this Court, at
                                              whose direction the service was made.
                                24            Executed on January 22, 2019, at Santa Ana, California.
                                25                                                              /s/ Suzanne St. Clair
                                26                                                              Suzanne St. Clair

                                27

                                28
                                                                                                                        PROOF OF SERVICE
                                                                                         1
                                     4697433.1 -- N1728.2SB
                          Case 5:18-cv-01756-GW-SP Document 35 Filed 01/22/19 Page 6 of 6 Page ID #:314




                                 1                                             SERVICE LIST

                                 2                            Jose F. Alfaro v. Real Value Properties, LLC, et al.
                                                                          5:18-cv-01756-GW (SPx)
                                 3

                                 4   JOSE F. ALFARO                                        Plaintiff in Pro Per
                                     559 Elm Park Avenue                                   Telephone: (909)213-9392
                                 5   Rialto, CA 92376
                                 6

                                 7

                                 8

                                 9

                                10

                                11
A P ROFESSIONAL C OR PORATION




                                12
     A LVARADO S MITH




                                13
         S ANT A A NA




                                14

                                15

                                16

                                17

                                18

                                19

                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28
                                                                                                                     PROOF OF SERVICE
                                                                                       2
                                     4697433.1 -- N1728.2SB
